Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 23, 1987, convicting him of grand *468larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court erred in denying his request to submit the lesser included offense of attempted grand larceny in the third degree to the jury is without merit. The contention is premised upon his argument that the torn pieces of currency which he took from the person of the complaining witness were worthless and therefore did not constitute "property” within the meaning of the statute (see, Penal Law § 155.00 [1]). However, the provision of the Penal Law pursuant to which the defendant was convicted expressly provides that the crime is committed when property is taken from the person of another "regardless of [the] nature and value [of the property]” (Penal Law former § 155.30 [5]). Inasmuch as the pieces of currency taken by the defendant clearly constituted property (see, Penal Law § 155.00 [1]; People v Greene, 129 Misc 2d 1008) and the statute expressly rejects any requirement of value, there was no reasonable view of the evidence in this case which would support a finding that the defendant committed the lesser offense but not the greater (see, e.g., People v Young, 141 AD2d 686). Accordingly, the trial court properly denied his request to submit the lesser included offense.
We find the sentence imposed upon the defendant neither unduly harsh nor excessive under the circumstances presented (see, People v Suitte, 90 AD2d 80). Brown, J. P., Eiber, Sullivan and Harwood, JJ., concur.